Title: To Thomas Jefferson from J. Shriver, 6 December 1824
From: Shriver, J.
To: Jefferson, Thomas


Sir,
Union Fayette County Penna
Decr 6 1824.
In the mail which bears this, I have taken the liberty to forward, for your acceptance, a copy of a map and pamphlet on the subject of the contemplated National Canal, which is to connect the waters of the Atlantic & western States.Regarding you, as I have done, from my earliest recollection with sentiments of the greatest veneration and respect, and continuing to Entertain the the highest opinion of your exalted Character; it affords me I assure you, a very peculiar pleasure  in thus offering you a small testimony of my esteem.The work it will be percieved was published some time since: An apprehension that it might be supposed, the object was, to obtain a letter which could have been used as recommendatory to it, prevailed over a strong inclination to send you a copy directly after its publicationWith my best wishes for your health I have the honor to subscribe myselfYour obt & very humble ServantJ. Shriver